Exhibit 10.14
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS (i) SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS AND (ii) AT THE OPTION OF
THE COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED TO THE COMPANY.
 
Holder(s):  Frank T. Nickell
Warrant Number:  W-000530
 
No. of Shares For Which this Warrant is Initially Exercisable:  2,000,000
Issue Date:  March 9, 2012
Termination Date:  March 9, 2017



WARRANT FOR THE
PURCHASE OF SHARES OF COMMON STOCK
OF
HELIX BIOMEDIX, INC.
 
THIS CERTIFIES THAT, for valuable consideration, the undersigned, together with
his successors and permitted assigns (the “Holder”), is entitled to purchase,
subject to the terms set forth below, up to 2,000,000 shares of duly authorized,
validly issued, fully paid and nonassessable shares of common stock, $0.001 par
value per share (the “Common Stock”), of Helix BioMedix, Inc., a Delaware
corporation (the “Company”).
 
1.             Exercise of Warrant. The terms and conditions upon which this
Warrant may be exercised, and the Common Stock covered hereby (the “Warrant
Stock”) may be purchased, are as follows:
 
(a)           Term.  Subject to the terms hereof, the purchase right represented
by this Warrant may be exercised in whole or in part, but not as to a fractional
share of Warrant Stock, at any time and from time to time until March 9, 2017.
 
(b)           Number of Shares.  The number of shares of Common Stock for which
this Warrant is initially exercisable is the amount set forth above the Holder’s
signature and on page one of this Warrant, which number is subject to adjustment
pursuant to Section 2 of this Warrant.
 
(c)           Purchase Price.  The per share purchase price for the shares of
Common Stock to be issued upon exercise of this Warrant shall be equal to $0.25
per share (the “Warrant Price”).
 
(d)           Method of Exercise.  The exercise of the purchase rights evidenced
by this Warrant shall be effected by (a) the surrender of the Warrant, together
with a duly executed copy of the form of a subscription attached hereto, to the
Company at its principal offices at 22118 20th Avenue SE, Suite 204, Bothell, WA
98021 (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company) and (b) the delivery of the purchase price in an amount
equal to the number of shares for which the purchase rights hereunder are being
exercised multiplied by the Warrant Price, which amount may be paid by cashier’s
check payable to the Company’s order or by wire transfer to the Company’s
account.  Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company together with the purchase price as
provided herein or at such later date as may be specified in the executed form
of subscription, and at such time the person or persons in whose name or names
any certificate or certificates for shares of Common Stock shall be issuable
upon such exercise as provided herein shall be deemed to have become the holder
or holders of record thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           Exercise by Exchange.  In addition to and without limiting the
rights of the Holder under the terms hereof, at the Holder’s option, and if
approved by the Company, this Warrant may be exercised during the term specified
under Section 1(a) by being exchanged in whole or in part prior to its
expiration for a number of shares of Common Stock having an aggregate fair
market value on the date of such exercise equal to the difference between (x)
the fair market value of the number of shares of Common Stock subject to this
Warrant designated by the Holder hereof on the date of the exercise and (y) the
aggregate Warrant Price for such shares in effect at such times.  The following
formula illustrates how many shares would then be issued upon exercise pursuant
to this Section 1(e):
 
Let:         FMV   =            Fair market value per share of Common Stock at
date of exercise.
 

 
WP 
=           Warrant Price at date of exercise.

 

 
N 
=           Number of shares desired to be exercised.

 

 
X 
=           Number of shares issued upon exercise.

 

 
Therefore: 
X           =           (FMV)(N)-(WP)(N)
                                       FMV

 
Upon any such exercise, the number of shares of Common Stock purchasable upon
exercise of this Warrant shall be reduced by such designated number of shares of
Common Stock and, if a balance of purchasable shares of Common Stock remains
after such exercise, the Company shall execute and deliver to the Holder hereof
a new warrant for such balance of shares of Common Stock.
 
No payment to the Company of any cash or other consideration shall be required
from the Holder of this Warrant in connection with any exercise of this Warrant
by exchange pursuant to this Section 1(e).  Such exchange shall be effective
upon the date of receipt by the Company of the original Warrant surrendered for
cancellation and a written request from the Holder hereof that the exchange
pursuant to this section be made, or at such later date as may be specified in
such request.
 
For the purposes of this Warrant, the “fair market value” of any number of
shares of Common Stock shall mean:
 
(i)      as long as the Common Stock is traded on the Over-The-Counter Bulletin
Board (or equivalent recognized source of quotations), an amount equal to the
average of the high and low reported trading prices of one share of such
securities for the three (3) trading days prior to the surrender of this Warrant
for exchange in accordance with the terms hereof; or
 
(ii)      in all other cases, the fair value as determined in good faith by the
Board of Directors of the Company and reasonably agreed to by the Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Issuance of Shares.   As soon as reasonably practicable after each
exercise of this Warrant, in whole or in part, the Company at its expense will
cause to be issued in the name of and delivered to the Holder hereof or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
direct,
 
(i)      a certificate or certificates for the number of duly authorized validly
issued, fully paid and nonassessable shares of Common Stock to which such Holder
shall be entitled upon such exercise, and
 
(ii)      in case such exercise is in part only, a new warrant or warrants of
like tenor, calling in the aggregate on the face or faces thereof for the number
of shares of Common Stock (without giving effect to any adjustment thereof) to
the number of such shares called for on the face of this Warrant minus the
number of such shares designated by the Holder upon such exercise as provided
herein.
 
2.             Certain Adjustments.
 
(a)           Mergers, Consolidations or Sale of Assets.  If at any time after
the date hereof while this Warrant remains outstanding and unexpired there shall
be a capital reorganization (other than a combination or subdivision of Warrant
Stock otherwise provided for herein), or a merger or consolidation of the
Company with or into another corporation, or the sale of the Company’s
properties and assets as, or substantially as, an entirety to any other person,
then, as a part of such reorganization, merger, consolidation or sale, lawful
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified in this
Warrant and upon payment of the purchase price, the number of shares of stock or
other securities, cash or property of the Company or the successor corporation
resulting from such reorganization, merger, consolidation or sale, to which a
Holder of the Common Stock deliverable upon exercise of this Warrant would have
been entitled under the provisions of the agreement in such reorganization,
merger, consolidation or sale if this Warrant had been exercised immediately
before that reorganization, merger, consolidation or sale.  In any such case,
appropriate adjustment (as determined reasonably and in good faith by the
Company’s Board of Directors) shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the Holder after the
reorganization, merger, consolidation or sale to the end that the provisions of
this Warrant (including adjustment of the Warrant Price then in effect and the
number of shares of Warrant Stock) shall be applicable after that event, as near
as reasonably may be, in relation to any shares or other property deliverable
after that event upon exercise of this Warrant.
 
(b)           Splits and Subdivisions; Dividends.  In the event the Company
should at any time or from time to time while this Warrant remains outstanding
and unexpired effect or fix a record date for the effectuation of a split or
subdivision of the outstanding shares of its Common Stock or the determination
of the holders of Common Stock entitled to receive a dividend or other
distribution payable in additional shares of Common Stock or other securities or
warrants, options or other rights convertible into, or entitling the holder
thereof to receive directly or indirectly, additional shares of Common Stock
(hereinafter referred to as the “Common Stock Equivalents”) without payment of
any consideration by such holder for the additional shares of Common Stock or
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of distribution, split or subdivision if no record date is fixed), the
per share Warrant Price shall be appropriately increased in proportion to such
increase (or potential increase) of outstanding shares.
 
(c)           Combination of Shares.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share purchase price shall be
appropriately increased and the number of shares of Warrant Stock shall be
appropriately decreased in proportion to such decrease in outstanding shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Certificate as to Adjustments.  In the case of each adjustment or
readjustment of the Warrant Price pursuant to this Section 2, the Company at its
expense will promptly compute such adjustment or readjustment in accordance with
the terms hereof and cause a certificate, signed by the Company’s principal
financial officer, setting forth such adjustment or readjustment and showing in
detail the facts upon which such adjustment or readjustment is based to be
delivered to the Holder of this Warrant.  The Company will furnish or cause to
be furnished to such Holder a certificate setting forth:
 
(i)             Such adjustments and readjustments;
 
(ii)            The purchase price at the time in effect and how it was
calculated; and
 
(iii)           The number of shares of Warrant Stock and the amount, if any, of
other property at the time receivable upon the exercise of the Warrant.
 
(e)           Notices of Record Date, etc.  In the event of:
 
(i)             Any taking by the Company of a record of the holders of any
class of securities of the Company for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable at the same rate as that of the last such cash dividend theretofore
paid) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right; or
 
(ii)            Any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company or any transfer of all
or substantially all of assets of the Company to any other person or any
consolidation or merger involving the Company; or
 
(iii)           Any voluntary or involuntary dissolution, liquidation or
winding-up of the Company; the Company will mail to the Holder of this Warrant
at least ten (10) business days prior to the earliest date specified therein, a
notice specifying:
 
(1)      The date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right; and
 
(2)      The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stockholders entitled to
vote thereon and the time.
 
3.           Fractional Shares.  No fractional shares shall be issued in
connection with any exercise of this Warrant.  In lieu of the issuance of such
fractional share, the Company shall make a cash payment equal to the then fair
market value of such fractional share as determined in good faith by the
Company’s Board of Directors.
 
4.           No Privilege of Stock Ownership.  Prior to the exercise of this
Warrant, the Holder shall not be entitled, by virtue of holding this Warrant, to
any rights of a stockholder of the Company, including (without limitation) the
right to vote, receive dividends or other distributions, exercise preemptive
rights or be notified of stockholder meetings, and such Holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Company.  Nothing in this Section 4, however, shall limit the right of
the Holder to be provided the notices described in Section 2 hereof, or to
participate in distributions described in Section 2 hereof if the Holder
exercises this Warrant.
 
 
4

--------------------------------------------------------------------------------

 
 
5.             Limitation of Liability.  Except as otherwise provided herein, in
the absence of affirmative action by the Holder hereof to purchase the Warrant
Stock, no mere enumeration herein of the rights or privileges of the Holder
hereof shall give rise to any obligation of such Holder to purchase any
securities or any liability of such Holder for the purchase price or as a
stockholder of the Company, whether such obligation or liability is asserted by
the Company or by creditors of the Company.
 
6.             Representations and Warranties of the Holder.  The Holder
represents and warrants to the Company as follows:
 
(a)           Purchase Entirely for Own Account.  This Warrant is issued to the
Holder in reliance upon such Holder’s representation to the Company, which by
the Holder’s execution of this Warrant the Holder hereby confirms, that the
Warrant and Warrant Stock are being acquired for investment for the Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the federal or state securities
laws.
 
(b)           Investment Experience.  The Holder represents that it can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Stock.  If an entity, the
Holder also represents it has not been organized solely for the purpose of
acquiring the Warrant or the Warrant Stock.
 
(c)           Restricted Securities.  The Holder understands that the Warrant
being issued hereunder and the Warrant Stock to be purchased hereunder are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Securities Act”), only in certain limited
circumstances.  In this connection, the Holder represents that it is familiar
with Securities and Exchange Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
(d)           Legends.  It is understood that the certificates evidencing the
Warrant Stock may bear a legend substantially in the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS (COLLECTIVELY, THE “SECURITIES
LAWS”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER THE SECURITIES LAWS (i) UNLESS SOLD PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES LAWS AND (ii) THE COMPANY,
IF IT SO REQUESTS, HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
In addition, the certificates evidencing the Warrant Stock may bear any legend
required by the Company’s charter documents or the laws of any state in which
the securities will be issued.
 
 
5

--------------------------------------------------------------------------------

 
 
7.             Transfers and Exchanges.
 
(a)           The Holder may not sell, hypothecate, pledge or otherwise dispose
of any interest in the Warrant or the Warrant Stock unless such transfer would
not violate any provision of this Section 7.
 
(b)           Subject to the conditions of this Section 7, upon delivery to the
Company of a duly completed and executed Assignment in substantially the form
attached hereto, a new warrant shall be issued to the transferee therein
named.  All new warrants issued in connection with transfers or exchanges shall
not require the signature of the new Holder hereof and shall be identical in
form and provision to this Warrant except as to the number of shares.
 
(c)           It shall be a condition to any transfer of this Warrant that the
transferee shall be an accredited investor, within the meaning of the Securities
Act, and that the Company shall have received, at the time of such transfer or
exercise (i) a representation letter, or at the option of the Company, a legal
opinion, in form and substance reasonably satisfactory to the Company and its
counsel, reciting the pertinent circumstances surrounding the proposed transfer
and stating that such transfer is exempt from the prospectus and registration
requirements of the Securities Act and applicable state securities laws and (ii)
a statement in writing from, and signed by, any proposed transferees containing
the same representations and warranties as set forth in Section 6 hereof and
agreeing to be bound by the provisions of this Section 7, such statement to be
in the form of Assignment attached hereto.  Notwithstanding the foregoing, as
long as the transfer of this Warrant is in compliance with applicable securities
laws and there are no significant issues of fact (such as whether or not the
Holder is an “affiliate,” as such term is defined in Rule 144 of the Securities
Act) or unusual questions of law, the requirement of a representation letter or
legal opinion shall not apply to (a) the transfer of this Warrant or any part
thereof to a partnership of which the Holder is a partner or to the beneficial
owners or affiliates of such partnership, (b) the transfer of this Warrant or
any part thereof to beneficial owners, employees or affiliates of the Holder,
(c) bona fide gifts to a member of a Holder’s immediate family or trustee for a
member of a Holder’s immediate family, (d) transfers by will upon the death of a
Holder, or (e) transfers pursuant to a divorce or dissolution of the marriage of
a Holder.
 
(d)           Ownership of Warrants.  The Company may treat the person in whose
name any Warrant is registered on the register kept by the Company or its
transfer agent as the owner and Holder thereof for all purposes, notwithstanding
any notice to the contrary. A Warrant, if properly assigned, may be exercised by
a new Holder without a new Warrant first having been issued.  Nothing in this
Section 7(d) shall relieve the Holder of his obligations under Section 7(c)
hereof.
 
8.             Successors and Assigns.  The terms and provisions of this Warrant
shall be binding upon the Company and the Holder and their respective successors
and assigns, subject at all times to the restrictions set forth herein.
 
9.             Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it and its counsel of the
loss, theft, destruction or mutilation of this Warrant, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to the
Company, and upon reimbursement to the Company of all reasonable expenses
incidental thereto, and upon surrender and cancellation of this Warrant, if
mutilated, the Company will make and deliver a new warrant of like tenor and
dated as of such cancellation, in lieu of this Warrant.
 
10.           Saturdays, Sundays, Holiday, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or Sunday or shall be a legal holiday in the State of
Washington, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.
 
 
6

--------------------------------------------------------------------------------

 
 
11.           Amendments and Waivers.  Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Holder.  Any such amendment or waiver
shall be binding on the parties.
 
12.           Governing Law; Venue.  The terms and conditions of this Warrant
shall be governed by and construed in accordance with the law of the State of
Washington, without regard to conflict of law provisions.  The parties expressly
stipulate that any litigation under this Warrant shall be brought in the state
courts of King County, Washington or in the United States District Court for the
Western District of Washington.  The parties agree to submit to the exclusive
jurisdiction and venue of those courts.
 
13.           Notices.  All notices and other communications under this Warrant
shall be in writing and shall be delivered in person, via facsimile machine,
sent by documented overnight delivery service, or mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed (a) if to
the Holder, at the registered address of such Holder as set forth in the
register kept at the principal office of the Company, or (b) if to the Company,
to the attention of its President at its principal offices at 22118 20th Avenue
SE, Suite 204, Bothell, WA 98021, provided that the exercise of any Warrant
shall be effected in the manner provided in Section 1.  Unless otherwise
specified in this Warrant, all such notices and other written communications
shall be effective (and considered delivered and received for the purposes of
this Agreement) (i) if delivered, upon delivery, (ii) if by facsimile machine
during normal business hours upon transmission with confirmation of receipt by
the receiving party’s facsimile terminal and if not sent during normal business
hours, then on the next day, (iii) if sent by documented overnight delivery
service, on the date following the date on which such notice is delivered to
such overnight delivery service for mailing, or (iv) if mailed via first-class
regular mail, three (3) day after depositing in the U.S. Mail.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Warrant effective as of the
date first written above.
 

 
THE COMPANY:
           
HELIX BIOMEDIX, INC.,
   
 a Delaware corporation
                 
 
By:
/s/  R. Stephen Beatty     Name: R. Stephen Beatty,      
President and Chief Executive Officer
 

 

  Address: 22118 20th Avenue SE, Suite 204       Bothell, WA  98021            
Telephone: (425) 402-8400             Facsimile: (425) 806-2999                
            Number of shares for which this warrant is initially
exercisable:  2,000,000  

 

 
HOLDER:
                 
 
/s/  Frank T. Nickell    
Frank T. Nickell
                    Address:                       Facsimile:    

 

  Soc. Sec. No. or Tax ID:    

 
 
8

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION
 
 
Helix BioMedix, Inc.
22118 20th Avenue SE, Suite 204
Bothell, WA  98021
 
Ladies and Gentlemen:
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant dated March 9, 2012, held by the undersigned, _____________ shares of
Common Stock of Helix BioMedix, Inc., a Delaware corporation, and tenders
herewith payment of the purchase price of such shares in full.
 
The undersigned hereby confirms and acknowledges the investment representations
and warranties made in Section 6 of the Warrant and accepts such shares subject
to the restrictions of the Warrant, copies of which are available from the
Secretary of the Company.
 
Date:___________________
Print
Name(s):                                                                                     
 
                                                                                                              
 
Signature:                                                                                            
     
Title if
applicable:                                                                               
     
Signature:                                                                                            
     
Title if
applicable:                                                                               
     
Address:                                                                                              
 
                                                                                                              

 
 
 
Warrant Subscription
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
 
The undersigned hereby assigns this Warrant to
 
_________________________________________________________________
 
_________________________________________________________________
 
_________________________________________________________________
(Print or type name, address and zip code of assignee)
 


 
 
Please insert Social Security or other identifying number of assignee:
 
_____________________________
 
and irrevocably appoints ___________________ as agent to transfer this Warrant
on the books of the Company.  The agent may substitute another to act for him or
it.
 


 
Date: ______________
 
Signed:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(All owners must sign exactly as name(s) appear(s) on the front of this Warrant)
 
The undersigned assignee hereby confirms and acknowledges the investment
representations and warranties made in Section 6 of the Warrant and agrees to be
bound by the obligations set forth in the Warrant, copies of which are available
from the Secretary of the Company.
 
Date:  ___________________                                                                By:                                                                                      
  
 
Name:                                                                           
 
Title:                                                                         
   
 
 


Warrant Form of Assignment